--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Endeavor Power Corporation 10-Q [edvp10q_033113.htm]
Exhibit 10.31
 
 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”), effective as of January 10, 2013 is
entered into by and between, Endeavor Power Corporation (herein referred to as
the “Company”) and Capital Group Communications, Inc., a California corporation
with principal address at 575 Bridgeway, Sausalito CA 94965 (herein referred to
as the “Consultant”).  As used in this Agreement, the term, “Parties,” shall
refer to the Company and Consultant jointly.
 
WHEREAS:
 
A.  
The Company seeks to engage the services of Consultant to assist the Company in
its efforts to gain greater recognition and awareness among relevant investors
in the public capital markets.



B.  
The Company is familiar with Consultant and Consultant’s skills and expertise.



C.  
The Parties acknowledge and agree that Consultant has completed a preliminary
review and evaluation of the Company and the challenges facing the Company in
the investor relations marketplace and the Company and Consultant have had
discussions regarding these and other matters relating to the Company’s investor
relations objectives.



D.  
Consultant is willing to assist the Company to better develop investor
recognition and awareness in the public capital markets.



E.  
Subject to the terms and conditions of this Agreement, the Company hereby
engages the services of Consultant to represent the Company in investors'
communications and public relations with existing shareholders, brokers, dealers
and other investment professionals and to consult with management concerning
such Company activities.



NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:
 
1.00 
Commencement and Term of Consulting Services from Consultant.

     
The Company hereby agrees to retain the Consultant to act in a consulting
capacity to the Company, and Consultant hereby agrees to provide certain
consulting services to the Company as described in Section 2.00 of this
Agreement for a period of twelve (12) months from the date first written above
(the “Term”).
 
2.00
Duties of Consultant.

      
Including amendment A of this Agreement, Consultant agrees that it shall provide
the following specified consulting services on a best efforts basis:


2.01           Present the company to Consultant’s online network of Brokers,
Analyst and Institutions.
 
Capital Group Communications T 415.332.7200 F 415.332.7201 www.capitalgc.com
 
 
 

--------------------------------------------------------------------------------

 
 
2.02           Assist the Company in further reviewing the preliminary
evaluation and assessment prepared by Consultant in evaluating and assessing the
challenges facing the Company in communicating with the investor marketplace.


2.03           Consult and assist the Company, as appropriate, in: (1)
developing and implementing plans and means for presenting the Company and its
business plans, strategy and personnel to the financial community; and (2)
establishing an image for the Company in the financial community.


2.04           With the cooperation of the Company and during the Term, maintain
investor awareness of the Company's plans, strategy and personnel, as they may
evolve during the Term, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel.


2.05           Provide assistance to the Company with respect to its shareholder
relations.


2.06           At the Company’s request, Consultant shall assist the Company in
the use of its corporate symbols, logos, and names to enhance the presentation
of said symbols, logos and names, and other matters relating to the Company’s
corporate image.


2.07           Upon the Company's direction and approval, assist with
dissemination of information regarding the Company to investment community
professionals and the general investing public.


2.08           At the Company's request, review business plans, strategies,
mission statements budgets, proposed transactions and other plans for the
purpose of advising the Company of the public relations implications thereof.
 
3.00
Allocation of Time and Energies.

         
The Consultant hereby agrees to use its best efforts to perform and discharge
faithfully the responsibilities which may be assigned to the Consultant from
time to time by the officers and duly authorized representatives of the Company
in connection with the conduct of the Company’s financial, public relations and
communications activities, subject to compliance with applicable state and
federal securities laws and regulations.


3.01           The Parties acknowledge and agree that the services provided by
Consultant and staff shall diligently and thoroughly provide the consulting
services required hereunder.  The services to be provided by Consultant shall
not be measured by the number of hours devoted by Consultant’s staff on a per
day basis and Consultant and the Company agree that Consultant shall perform the
duties set forth in Section 2.00 of this Agreement in a diligent and
professional manner.  It is expressly understood that Consultant's performance
of its duties hereunder will in no way be measured by the price of the Company's
common stock, nor the trading volume of the Company's common stock.
 
Capital Group Communications T 415.332.7200 F 415.332.7201 www.capitalgc.com
        
 
 

--------------------------------------------------------------------------------

 
 
4.00
Compensation to Consultant for Consulting Services.

 
In consideration for the consulting services rendered to the Company as
described in Section 2.00 of this Agreement, together with other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company hereby agrees to pay Consultant the following
consulting fees (the “Fees”):


4.01           The Company will issue and deliver to Consultant, at Consultant’s
address stated on this Agreement, one (1) or more stock certificates (the
“Certificates”) representing one million five hundred thousand shares
(1,500,000) of the company’s common stock.  Each Certificate shall bear a
restricted securities legend in accordance with the Securities Act of
1933.  These Fees shall be for all purposes non-refundable in every respect.  In
the event that the Company later elects to terminate this Agreement at any time
following the commencement of the Term, the Fee shall not be refunded and no
amount or portion of either shall be due or returned to the Company.  In
addition, the Company’s Corporate Secretary shall execute and deliver the
Certificate of Corporate Secretary (attached hereto as Exhibit B) with a
manually executed copy of this Agreement, and the Company agrees to deliver a
true and accurate photocopy of the Board of Directors’ resolution duly adopted
by the Company’s Board of Directors authorizing the issuance of the Shares and
approving this Agreement.


4.02          The Parties hereto acknowledge and agree that Consultant has
foregone significant alternative opportunities in entering into this Agreement
and assuming the obligations set forth in Section 2.00 of this Agreement.  The
Company further acknowledges and agrees that it derives substantial benefit from
the execution of this Agreement.


4.03           The shares of the Common Stock issued as a Fee shall constitute
payment for Consultant’s services and are a non-refundable, non-apportion able,
and non-ratable retainer and the Fee are not and shall not be construed as a
prepayment for future services.  In the event that the Company terminates this
Agreement prior to the completion of the Term of this Agreement, for any reason
whatsoever, it is agreed and understood that the Fee shall not be refundable or
returned to the Company.


5.00           Representations of Each of the Parties.


5.01           Representations of Consultant. Consultant acknowledges that the
shares of Common Stock to be issued to Consultant as the Stock Fee pursuant to
this Agreement have not been registered under the Securities Act of 1933 (the
“1933 Act”), and accordingly are “restricted securities” within the meaning of
Rule 144 of the 1933 Act.  Consultant agrees that in connection with the
acquisition of Shares hereunder, the Consultant represents and warrants to the
Company, to the best of its/his knowledge, as follows: (1) Consultant
acknowledges that the Consultant has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning an investment in the Shares, and any
additional information which the Consultant has requested; (2) Consultant has
had experience in investments in restricted and publicly traded securities.
Consultant is (i) an accredited investor, as that term is defined in Regulation
D promulgated under the Securities Act of 1933, and (ii) a purchaser described
in Section 25102 (f) (2) of the California Corporate Securities Law of 1968, as
amended.
 
Capital Group Communications T 415.332.7200 F 415.332.7201 www.capitalgc.com
 
 
 

--------------------------------------------------------------------------------

 
 
5.02           Representations of the Company RE: General.  The Company
represents that: (1) it has the requisite authority and power to enter into this
Agreement; (2) this Agreement and the obligations recited hereunder have been
approved by the Company’s Board of Directors; (3) the shares of the Company’s
Common Stock issued to Consultant are free from the claims and interests of any
third party; and (4) the Stock Fee are non-refundable and any termination or
attempted cancellation of this Agreement shall not give the Company or any other
person the right to receive the refund or return of either or both of said fees.


5.03           Representations of the Company RE: Valuation of the Shares.  The
Company represents that: (1) the shares issued to Consultant in payment of the
Stock Fee are restricted securities; (2) the Company and Consultant agree that
the valuation of the Fee for consultant’s tax purposes is $.001 per share.


6.00           Agree to opinion shares without delay:  Company agrees to opinion
shares within 7 business days of the allowed period according to rules related
to the shares in question without delay.


7.00           Assignment of Agreement & Assignment of Rights and Obligations.


Consultant’s services under this contract are offered to Company only and may
not be assigned by the Company to any other person or entity with which Company
merges or which acquires the Company or substantially all of its assets, without
Consultant’s prior written consent which shall not be unreasonably withheld. In
the event of a merger or acquisition, all compensation to Consultant may be
retained in the entirety by Consultant. Company shall assure that in the event
of any merger, acquisition, or similar change of form of entity, if Consultant
consents to the assignment of this Agreement, then the acquiring or successor
entity shall agree to complete all obligations to Consultant hereunder.


8.00           Obligation for Expenses.


Consultant agrees to pay for all its expenses (phone, mailing, labor, etc.),
other than extraordinary items (such as travel or expenses required by/or
specifically requested by the Company, investor conference calls, print
advertisements in publications, etc.) approved by the Company prior to it’s
incurring an obligation for reimbursement.


9.00           Indemnification of Consultant and Consultant’s Employees and
Agents by the Company. The Company hereby agrees to indemnify and hold
Consultant and Consultant’s employees and agents (the “Indemnified Parties”)
harmless against (i) any and all liabilities, obligations, losses, damages,
claims, actions, asserted against any one or more of the Indemnified Parties,
based upon, resulting from or arising out of any misstatement or omission of
material fact contained in one or more of the statements, representations, press
releases, announcements, reports, or filings made or prepared by the Company or
its agents and (ii) any cost or expense (including reasonable attorneys' fees
and court costs) incurred by the Indemnified Parties or any of them in
connection with the foregoing (including, without limitation, any cost or
expense incurred by the Indemnified Parties in enforcing their rights pursuant
to this Section 9.00).
 
Capital Group Communications T 415.332.7200 F 415.332.7201 www.capitalgc.com
 
 
 

--------------------------------------------------------------------------------

 
 
9.01           Obligation for Compliance with Securities Laws.  The Parties
agree that the Company shall assume and remain at all times responsible for all
information, statements,  and documents released or provided to Consultant and
for compliance with Regulation FD or any other provisions of the Securities
Exchange Act of 1934 (the “1934 Act Obligations”) with respect to statements
made by the Company.


10.00           [Reserved]


11.00           Further Assurance.


Each of the parties shall hereafter execute all documents and do all acts
reasonably necessary to effect the provisions of this Agreement.


12.00           Successors.


The provisions of this Agreement shall be deemed to obligate, extend to and
inure to the benefit of the successors, assigns, transferees, grantees, and
indemnities of each of the Parties to this Agreement.


13.00           Independent Counsel.


Each of the Parties to this Agreement acknowledges and agrees that it has been
represented by independent counsel of its own choice throughout all negotiations
which preceded the execution of this Agreement and the transactions referred to
in this Agreement, and each has executed this Agreement with the consent and
upon the advice of said independent counsel.  Each party represents that he or
it fully understands the provisions of this Agreement, has consulted with
counsel concerning its terms and executes this Agreement of his or its own free
choice without reference to any representations, promises or expectations not
set forth herein.


14.00           Integration.


This Agreement, after full execution, acknowledgment and delivery, memorializes
and constitutes the entire agreement and understanding between the parties and
supersedes and replaces all prior negotiations and agreements of the parties,
whether written or unwritten.  Each of the Parties to this Agreement
acknowledges that no other party, nor any agent or attorney of any other party
has made any promises, representations, or warranty whatsoever, express or
implied, which is not expressly contained in this Agreement; and each party
further acknowledges that he or it has not executed this Agreement in reliance
upon any belief as to any fact not expressly recited hereinabove.
 
Capital Group Communications T 415.332.7200 F 415.332.7201 www.capitalgc.com
 
 
 

--------------------------------------------------------------------------------

 
 
15.00           Attorneys Fees.
 
In the event of a dispute between the parties concerning the enforcement or
interpretation of this Agreement, the prevailing party in such dispute, whether
by legal proceedings or otherwise, shall be reimbursed immediately for the
reasonably incurred attorneys' fees and other costs and expenses by the other
Parties to the dispute.


16.00           Interpretation & Right to Specific Performance.


Wherever the context so requires: the singular number shall include the plural;
the plural shall include the singular; and the masculine gender shall include
the feminine and neuter genders.  In the event that either party to this
Agreement commits a breach of its obligations under this Agreement, the other
party shall be entitled to specific performance in addition to any other
remedies to which they may be entitled.


17.00           Captions & Exhibits.


The captions by which the sections and subsections of this Agreement are
identified are for convenience only, and shall have no effect whatsoever upon
its interpretation.


18.00           MISC


19.00           Counterparts.


This Agreement may be executed in any number of counterparts.


20.00           Expenses Associated With This Agreement.


Each of the parties hereto agrees to bear its own costs, attorney’s fees and
related expenses associated with this Agreement.


21.00           Arbitration.


Any dispute or claim arising to or in any way related to this Agreement shall be
settled by arbitration in San Francisco, California. All arbitration shall be
conducted in accordance with the rules and regulations of the American
Arbitration Association ("AAA").  AAA shall designate an arbitrator from an
approved list of arbitrators following both parties' review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party. Each party shall pay its own expenses associated with such arbitration
(except as set forth in Section 11.05 Above).  A demand for arbitration shall be
made within a reasonable time after the claim, dispute or other matter has
arisen and in no event shall such demand be made after the date when institution
of legal or equitable proceedings based on such claim, dispute or other matter
in question would be barred by the applicable statutes of limitations.  The
decision of the arbitrators shall be rendered within 60 days of submission of
any claim or dispute, shall be in writing and mailed to all the parties included
in the arbitration. The decision of the arbitrator shall be binding upon the
parties and judgment in accordance with that decision may be entered in any
court having jurisdiction thereof.
 
Capital Group Communications T 415.332.7200 F 415.332.7201 www.capitalgc.com
 
 
 

--------------------------------------------------------------------------------

 
 
22.00           Power to Bind.


A responsible officer of the Company has read and understands the contents of
this Agreement and is empowered and duly authorized on behalf of the Company to
execute it.


23.00           Confidentiality.


The parties hereto agree that the terms of this Agreement and all documents
constituting parts of this transaction shall be kept strictly confidential
except to the extent necessary to protect the rights of the parties hereto or to
satisfy the Company’s obligations under the Securities Exchange Act of 1934 and
the rules adopted by the Securities and Exchange Commission hereunder.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 
Endeavor Power Corporation:
 
Capital Group Communications:
       By: /s/ Edward W. Withrow III     By: /s/ Devin Bosch  Name:    Edward W.
Withrow III   Name: Devin Bosch  Title:  Chairman   Title: CEO       Address: 2
Canal Park 5th Floor   Address: Capital Group Communications, Inc Cambridge, MA
02141   575 Bridgeway  Sausalito, CA 94965

 
Capital Group Communications T 415.332.7200 F 415.332.7201 www.capitalgc.com

 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


CERTIFICATE OF CORPORATE SECRETARY


I, Kyle W. Withrow do hereby certify that I am the duly elected Corporate
Secretary of Endeavor Power Corporation, a Nevada corporation (the “Company”).
 
I also warrant and represent that the Consulting Agreement between the Company
and Consultant has been duly approved by the Company’s Board of Directors and
the shares of the Company’s Common Stock issued to Consultant as described in
the Agreement as a Stock Fee have been duly issued and earned by Consultant
under the terms of the Agreement and that all of the Stock Fee are fully earned
and paid for by Consultant.


THIS CERTIFICATE IS DELIVERED TO CONSULTANT FOR THE PURPOSE OF SUPPORTING THE
OBLIGATIONS OF THE COMPANY AS RECITED IN THE AGREEMENT.
 

Signed:  /s/ Kyle W. Withrow   Name (print): Kyle W. Withrow   Title: Secretary
 

 
Capital Group Communications T 415.332.7200 F 415.332.7201 www.capitalgc.com

--------------------------------------------------------------------------------
